DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews et al. (US 6968824).
In re claim 1, Matthews discloses a method for determining a desired intake manifold pressure of an internal combustion engine via an iterative method, the method comprising:
determining a cylinder charge for an intake manifold pressure iterated during the iterative method; and
determining the desired intake manifold pressure as a function of the cylinder charge that has been determined
wherein the desired intake manifold pressure is an iterated value representing an improved initial value for a subsequent iteration (Column 4, Line 12 through Column 6, Line 40).
In ref claim 2, Matthews discloses a method for determining a desired intake manifold pressure of an internal combustion engine via an iterative method, the method comprising:

determining the desired intake manifold pressure as a function of the cylinder charge that has been determined.
wherein the iterative method is a secant method (Column 4, Line 12 through Column 6, Line 40).
In ref claim 3, Matthews discloses a method according to claim 2, wherein a cylinder charge is determined for a first initial intake manifold pressure, and a second initial intake manifold pressure is determined in that the cylinder charge for the first initial intake manifold pressure is compared with a desired cylinder charge of the internal combustion engine, and wherein the second initial intake manifold pressure is determined as a function of the result of the comparison between the cylinder charge for the first initial intake manifold pressure and the desired cylinder charge (Column 4, Line 12 through Column 6, Line 40).
In ref claim 4, Matthews discloses a method according to claim 3, wherein the first initial intake manifold pressure is an actual intake manifold pressure (Column 4, Line 12 through Column 6, Line 40).
In ref claim 5, Matthews discloses a method according to claim 3, wherein the iterated intake manifold pressure is determined based on the first initial intake manifold pressure and the second initial intake manifold pressure is determined via the secant method (Column 4, Line 12 through Column 6, Line 40).
In ref claim 6, Matthews discloses a method according to claim 5, wherein the iterated intake manifold pressure is additionally determined as a function of the cylinder charge for the first initial intake manifold pressure and of the cylinder charge for the second initial intake manifold pressure (Column 4, Line 12 through Column 6, Line 40).
 a processor designed to carry out the method according to claim 1 (Column 4, Line 12 through Column 6, Line 40).
In ref claim 16, Matthews discloses a method according to claim 1, wherein said iterative method comprises multiple iteration steps (Column 4, Line 12 through Column 6, Line 40).
In ref claim 17, Matthews discloses a method according to claim 1, wherein said determining the desired intake manifold pressure comprises an iterative calculation (Column 4, Line 12 through Column 6, Line 40).
In ref claim 18, Matthews discloses a method according to claim 1, further comprising: determining a first initial intake manifold pressure;
determining a cylinder charge for the first initial intake manifold pressure; determining a second initial intake manifold pressure as a function of the cylinder charge for the first initial intake manifold pressure;
determining a cylinder charge for the second initial intake manifold pressure; determining a first iterated intake manifold pressure;
determining a cylinder charge for the first iterated intake manifold pressure; and determining whether the iteration can be terminated (Column 4, Line 12 through Column 6, Line 40).
In ref claim 19, Matthews discloses a method according to claim 18, further comprising repeating the iteration (Column 4, Line 12 through Column 6, Line 40).

Allowable Subject Matter
Claims 7, 8, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Phuttiwatt Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747